Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is allowable. The restriction requirement  of species, as set forth in the Office action mailed on 9/9/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 14, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
Claims 1-10 (Canceled)

Allowable Subject Matter
Claims 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a plurality of magnetic probes each of the plurality of magnetic probes being fixed in one of the plurality of through holes without extending beyond the one of the plurality of through holes; and
a magnetic plate on the first surface of the non-magnetic plate and closing the first opening of each of the plurality of through holes;
wherein the magnetic plate is operable to generate a magnetic field allowing that each of the plurality of magnetic probes is capable of magnetically attracting one of the plurality of light emitting elements and along a direction perpendicular to a thickness of the non-magnetic plate, a size of the second opening of each of the plurality of through holes is smaller than a size of each of the plurality of light emitting elements;
providing a target substrate wherein the target substrate defines a plurality of receiving areas and each of the plurality of receiving areas is configured for receiving one of the plurality of light emitting elements;

facing a surface of the transfer device on which the plurality of light emitting elements are magnetically adsorbed to a surface of the target substrate defining the plurality of receiving areas;
aligning the plurality of the light emitting elements with the plurality of the receiving areas one by one and 
separating and transferring each of the plurality of light emitting elements from the transfer device to a corresponding one of the receiving areas of the target substrate”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahn et al (US 2019/0304818)
Hu et al (US 2013/0285086)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/           Primary Examiner, Art Unit 2895